Case 1:19-mc-02241-LDH Document 18-3 Filed 09/11/19 Page 1 of 3 PageID #: 29



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of September, 2019, I caused to be served a copy of

the attached Notice of Supplemental Authority upon all other parties in this case by email to the

following counsel:

 Jennifer Lee Taylor
 Sabrina Larson
 Nicholas T. Herrera
 MORRISON & FOERSTER LLP
 425 Market Street
 San Francisco, CA 94105-2482
 Email: jtaylor@mofo.com
 slarson@mofo.com
 nherrera@mofo.com

 Jamie A. Levitt
 Michael B. Miller
 Sarah L. Prutzman
 Janie C. Buckley
 MORRISON & FOERSTER LLP
 250 West 55th Street
 New York, New York 10019
 Email:jlevitt@mofo.com
 mbmiller@mofo.com
 sprutzman@mofo.com
 jbuckley@mofo.com
Case 1:19-mc-02241-LDH Document 18-3 Filed 09/11/19 Page 2 of 3 PageID #: 30



Jonathan G. Polak
Taft Stettinius & Hollister LLP
One Indiana Square, Suite 3500
Indianapolis, Indiana 46204-2023
Phone: (317) 713-3500
Facsimile: (317) 713-3699
jpolak@taftlaw.com

Philip R. Bautista
Daniel H. Bryan
JoZeff W. Gebolys
Taft Stettinius & Hollister LLP
200 Public Square, Suite 3500
Cleveland, Ohio 44114-2302
Phone: (216) 241-2838
Facsimile: (216) 241-3707
pbautista@taftlaw.com
dbryan@taftlaw.com
jgebolys@taftlaw.com

Daniel R. Warncke
Alex Wallin
Taft Stettinius & Hollister LLP
425 Walnut Street, Suite 1800
Cincinnati, OH 45202
Phone: (513) 381-2838
Facsimile: (513) 381-0205
warncke@taftlaw.com
awallin@taftlaw.com

Leah H. Mayersohn, Esq.
Mariam Zaki, Esq.
Mayersohn Law Group, P.A.
101 N.E. Third Avenue, Suite 1250
Fort Lauderdale, FL 33301
Phone: (954) 765-1900
Facsimile: (954) 713-0702
service@mayersohnlaw.com
lmayersohn@mayersohnlaw.com
Case 1:19-mc-02241-LDH Document 18-3 Filed 09/11/19 Page 3 of 3 PageID #: 31



Dated: September 11, 2019              TAFT STETTINIUS & HOLLISTER LLP


                                       By:__/s/ Jonathan G. Polak_____________
                                       Jonathan G. Polak (IN Bar No. 219-54-49)*
                                       One Indiana Square, Suite 3500
                                       Indianapolis, IN 46204
                                       Telephone: 317.713.3532
                                       Facsimile: 317.713.3699
                                       Email: jpolak@taftlaw.com

                                       Attorneys for Non-Party Hammond, Kennedy,
                                       Whitney & Company, Inc.
